ZU-/S
                                                               Miscellaneous/Other Criminal
CCA #       13-13-00471-CR                          OFFENSE:   including Misdemeanor or Felony

STYLE:      DANIEL ZALMAN v. THE STATE OF TEXAS     COUNTY:    Wharton


TRIAL COURT:            County Court                                                          MOTION

TRIAL COURTS:           57,007                          FOR REHEARING IS:
TRIAL COURT JUDGE:      Hon. Phillip Spenrath            DATE: 2/5/15
DISPOSITION: Affirm                                     JUDGE: Justice Longoria

DATE:

JUSTICE:                             PC         S

PUBLISH:                            DNP:



CLK RECORD:                                             SUPP CLK RECORD

RPT RECORD:                                             SUPP RPT RECORD

STATE BR:                                               SUPP BR

APP BR:                                                  PROSE BR




                             IN THE COURT OF CRIMINAL APPEALS

                                                       cca#              4t(blm JD
   APPELLANT^ Petition                                    Disoosition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

                                                          SIGNED:                       PC:

JUDGE:                                                   PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                     ON

JUDGE:                                                   JUDGE: